                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
                                  MILWAUKEE DIVISION



DONALD J. TRUMP, Candidate for President of the
United States of America,

                Plaintiff,

       v.


 THE WISCONSIN ELECTIONS COMMISSION, and its
 members, ANN S. JACOBS, MARK L. THOMSEN,
 MARGE BOSTELMANN, DEAN KNUDSON,
 ROBERT F. SPINDELL, JR., in their official capacities,
 SCOTT MCDONELL in his official capacity as the Dane
 County Clerk, GEORGE L. CHRISTENSON in his
 official capacity as the Milwaukee County Clerk,
 JULIETTA HENRY in her official capacity as the                            Case No.: 20CV1785
 Milwaukee Election Director, CLAIRE WOODALL-
 VOGG in her official capacity as the Executive Director
 of the Milwaukee Election Commission, MAYOR TOM
 BARRETT, JIM OWCZARSKI, MAYOR SATYA
 RHODES-CONWAY, MARIBETH WITZEL-BEHL,
 MAYOR CORY MASON, TARA COOLIDGE, MAYOR
 JOHN ANTARAMIAN, MATT KRAUTER, MAYOR
 ERIC GENRICH, KRIS TESKE, in their official
 capacities; DOUGLAS J. LA FOLLETTE, Wisconsin
 Secretary of State, in his official capacity, and TONY
 EVERS, Governor of Wisconsin, in his official capacity.

                Defendants.




                                 NOTICE OF APPEARANCE



       PLEASE TAKE NOTICE that Davida Brook of the law firm of Susman Godfrey L.L.P.

have been retained by defendant Governor Tony Evers in this action. Please serve copies of all

papers in this action on the undersigned at the address set forth below.


            Case 2:20-cv-01785-BHL Filed 12/04/20 Page 1 of 2 Document 37
Respectfully submitted this 4th day of December 2020.


                                    /s/ Davida Brook
                                    Davida Brook
                                    SUSMAN GODFREY L.L.P.
                                    1900 Avenue of the Stars
                                    Suite 1900
                                    Los Angeles, CA 90067
                                    (310) 789-3100
                                    dbrook@susmangodfrey.com

                                    Attorneys for Defendant, Governor Tony Evers




                                       2

  Case 2:20-cv-01785-BHL Filed 12/04/20 Page 2 of 2 Document 37
